Citation Nr: 1420784	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disorder, as secondary to service-connected PTSD.

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In a December 2012 letter, the Veteran's private agent withdrew and revoked his power of attorney.

In a March 2014 letter, the VA notified the Veteran that his representative had revoked his power of attorney and offered the Veteran an opportunity to appoint a new representative.

In April 2014, the Board had not received any response from the Veteran.  As such, the Board will adjudicate the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2012 VA Form 9, the Veteran appealed the denial of service connection for hypertension, as secondary to service-connected PTSD, and the denial of service connection for a sleep disorder, as secondary to service-connected PTSD.  The Veteran was not provided a VA examination to determine if his service-connected PTSD either caused, or aggravated his hypertension or sleep disorder.  As such, a VA examination is necessary.

Additionally, in an April 2014 State of Connecticut probate order, the Court of Probate found by clear and convincing evidence that the Veteran was incapable of managing his personal and financial affairs due to traumatic brain injury, seizure disorder, PTSD, and depression.  The Veteran has never been diagnosed with depression in any of the Compensation and Pension (C&P) examinations he has received from the VA.  As such, a new VA examination is necessary to evaluate the Veteran's psychological disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his claimed disabilities, from June 2012 to the present.  Additionally, all records used in the April 2014 State of Connecticut Court of Probate appointment of the conservator order need to be associated with the claims file.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA hypertension examination, by an appropriate examiner.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to respond to the following:

a. Is it at least as likely as not that hypertension was:

i. Incurred during service;

ii. Manifested within one year of separation from service by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more which required continuous medication for control;

iii. Or otherwise etiologically or causally related to military service?

b. If hypertension was not manifested in service, within one year of separation from service, or otherwise medically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected disabilities (including diabetic nephropathy associated with diabetes mellitus type II, PTSD, diabetes mellitus type II).  

If the Veteran's hypertension was not caused by service-connected disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's underlying hypertension has been permanently worsened beyond normal progression (aggravated) by his service-connected disabilities.

3. The Veteran should be afforded an additional VA examination to determine the nature and etiology of any current diagnosis of a sleep disorder.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  

The examiner is asked to:

a. Determine whether the Veteran currently has a sleep disorder, to include sleep apnea.  If a sleep disorder is currently shown, indicate whether it is at least as likely as not (50 percent or greater likelihood) that the current sleep disorder had its onset in service, or is otherwise related to service.

b. If a sleep disorder was not manifested in service or otherwise medically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder was caused by his service-connected disabilities (including diabetic nephropathy associated with diabetes mellitus type II, PTSD, diabetes mellitus type II).

If the Veteran's sleep disorder was not caused by service-connected disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder has been permanently worsened beyond normal progression (aggravated) by his service-connected disabilities.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied in any respect, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

